            Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 1 of 7 PageID #: 707




                          THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

WENFRED FOSTER                                                                            PLAINTIFF

v.                                                              CIVIL CASE NO. 4:20-CV-147-RP

COMMISSIONER OF SOCIAL SECURITY                                                         DEFENDANT

                                    OPINION AND JUDGMENT

        Wenfred Foster seeks judicial review pursuant to 42 U.S.C. § 405(g) of an unfavorable

decision of the Commissioner of Social Security regarding an application for a period of disability,

disability insurance benefits and supplemental security income. The parties have consented to entry

of final judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. §

636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The undersigned held a

hearing on September 15, 2021. Having considered the record, the administrative transcript, the

briefs of the parties, the oral arguments of counsel and the applicable law, the undersigned finds the

Commissioner’s decision is supported by substantial evidence and should be affirmed.

                                          Standard of Review

        In determining disability, the Commissioner, through the Administrative Law Judge

(“ALJ”), works through a five-step sequential evaluation process.1 The burden rests upon

plaintiff throughout the first four steps of this five-step process to prove disability, and if plaintiff

is successful in sustaining her burden at each of the first four levels, then the burden shifts to the

Commissioner at step five.2 First, plaintiff must prove she is not currently engaged in


        1
            See 20 C.F.R. §§ 404.1520, 416.920 (2010).
        2
            Crowley v. Apfel, 197 F.3d 194, 198 (5th Cir. 1999).

                                                   1
           Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 2 of 7 PageID #: 708




substantial gainful activity.3 Second, plaintiff must prove her impairment is “severe” in that it

“significantly limits [her] physical or mental ability to do basic work activities . . . .”4 At step

three the ALJ must conclude plaintiff is disabled if she proves that his impairments meet or are

medically equivalent to one of the impairments listed at 20 C.F.R. Part 404, Subpart P, App. 1,

§§ 1.00-114.09 (2010).5 If plaintiff does not meet this burden, at step four she must prove that

she is incapable of meeting the physical and mental demands of her past relevant work.6 At step

five, the burden shifts to the Commissioner to prove, considering plaintiff’s residual functional

capacity, age, education and past work experience, that she is capable of performing other work.7

If the Commissioner proves other work exists which plaintiff can perform, plaintiff is given the

chance to prove that she cannot, in fact, perform that work.8

       The court considers on appeal whether the Commissioner’s final decision is supported by

substantial evidence and whether the Commissioner used the correct legal standard. Crowley v.

Apfel, 197 F.3d 194, 196 (5th Cir. 1999), citing Austin v. Shalala, 994 F.2d 1170 (5th Cir. 1993);

Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). The court has the responsibility to

scrutinize the entire record to determine whether the ALJ’s decision was supported by substantial


       3
           20 C.F.R. §§ 404.1520(b), 416.920(b) (2010).
       4
           20 C.F.R. §§ 404.1520(c), 416.920(c) (2010).
       5
          20 C.F.R. §§ 404.1520(d), 416.920(d) (2010). If a claimant’s impairment meets certain
criteria, that claimant’s impairments are “severe enough to prevent a person from doing any
gainful activity.” 20 C.F.R. § 416.925 (2003).
       6
           20 C.F.R. §§ 404.1520(e), 416.920(e) (2010).
       7
           20 C.F.R §§ 404.1520(g), 416.920(g) (2010).
       8
           Muse, 925 F.2d at 789.

                                                  2
           Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 3 of 7 PageID #: 709




evidence and whether the proper legal standards were applied in reviewing the claim. Ransom

v. Heckler, 715 F.2d 989, 992 (5th Cir. 1983). The court has limited power of review and may

not reweigh the evidence or substitute its judgment for that of the Commissioner,9 even if it

finds that the evidence leans against the Commissioner’s decision.10 The Fifth Circuit has held

that substantial evidence is “more than a scintilla, less than a preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Crowley v.

Apfel, 197 F.3d 194, 197 (5th Cir. 1999) (citation omitted). Conflicts in the evidence are for the

Commissioner to decide, and if there is substantial evidence to support the decision, it must be

affirmed even if there is evidence on the other side. Selders v. Sullivan, 914 F.2d 614, 617 (5th

Cir. 1990). The court’s inquiry is whether the record, as a whole, provides sufficient evidence

that would allow a reasonable mind to accept the conclusions of the ALJ. Richardson v.

Perales, 402 U.S. 389, 401 (1971). “If supported by substantial evidence, the decision of the

[Commissioner] is conclusive and must be affirmed.” Paul v. Shalala, 29 F.3d 208, 210 (5th

Cir. 1994), citing Richardson v. Perales, 402 U.S. 389, 390, 28 L.Ed.2d 842 (1971).

                                      Commissioner’s Decision

       At step one of the sequential analysis, the ALJ found that the plaintiff has not engaged in

substantial gainful activity since the alleged onset date. At step two, she found that the plaintiff

has the severe impairments of L3-L-4 spondylolisthesis and obesity. At step three, she found

that none of these impairments or combination of these impairments meets or medically equals a



       9
           Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
       10
         Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Harrell v. Bowen, 862 F.2d 471,
475 (5th Cir. 1988).

                                                  3
         Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 4 of 7 PageID #: 710




listed impairment. The ALJ then found the plaintiff has the residual functioning capacity

(“RFC”) to perform the full range of light work. At step four, the ALJ reviewed the medical

vocational rules and determined that plaintiff is not disabled and it was not necessary to question

a vocational expert as to plaintiff’s past relevant work. Additionally, at step five, the ALJ found

that considering the plaintiff’s age, education, work experience, and RFC, when the medical

vocational rules are applied, jobs exist in significant numbers in the national economy that the

plaintiff can perform. As such, the ALJ concluded that the plaintiff is not disabled.

                                            Discussion

       The plaintiff makes several arguments of error on appeal. First, she argues the ALJ

erroneously found the administrative medical findings of the state agency medical consultants,

who found the plaintiff is capable of performing light work, to be persuasive when those

consultants did not have the benefit of subsequent material evidence, specifically the treatment

record of the plaintiff’s April 17, 2020 visit to Delta Health Center. However, the plaintiff cites

no authority – and the court is aware of none -- for the proposition that when the record contains

material evidence subsequent to the administrative medical findings (which is often – if not

always – the case), the ALJ may not find such findings to be persuasive. In this case, in

discussing the consistency of the administrative medical findings with other record evidence as

he was required to do, the ALJ found the findings are consistent with the April 17, 2020 visit, at

which the examination of the plaintiff’s lumbar spine showed tenderness, range of motion, and

moderate pain with motion. These examination results do not compel an assessment of a

sedentary RFC as the plaintiff suggests, and the ALJ’s finding that they are consistent with the




                                                 4
         Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 5 of 7 PageID #: 711




light RFC assessed by the state agency medical consultants is not error. The ALJ’s finding that

the prior administrative medical findings are persuasive is supported by substantial evidence.

       Next, the plaintiff argues that the ALJ erroneously failed to incorporate into the RFC a

limitation requiring the use of an assistive device to ambulate. To find that a hand-held assistive

device is medically required, there must be medical documentation establishing the need for such

a device to aid in standing or walking and describing the circumstances for which it is needed.

SSR 96-9P (S.S.A.), 1996 WL 374185, at *7 (1996). The plaintiff points to her June 12, 2019

medical prescription for a wheeled walker, but as the ALJ pointed out in her decision, the

provider’s medical records indicate the walker was prescribed only for 30 days. Aside from

this, there is substantial evidence in the record supporting the ALJ’s conclusion that the plaintiff

does not require an assistive device to ambulate, including a fraud investigation conducted by the

Cooperative Disability Investigations Unit showing the plaintiff had previously falsely claimed

she could not walk and would fall without an assistive device.

       Next, the plaintiff argues that the ALJ failed to adequately develop the record when she

denied the plaintiff’s request for a consultative examination. “The ALJ’s duty to undertake a full

inquiry, however, ‘does not require a consultative examination at government expense unless the

record establishes that such an examination is necessary to enable the administrative law judge to

make the disability decision.’” Pierre v. Sullivan, 884 F.2d 799, 802 (1989) (quoting Turner v.

Califano, 563 F.2d 669, 671 (5th Cir. 1977) (emphasis in original)). Whether to require such an

examination is within the ALJ’s discretion. Pierre, 884 F.2d at 802. Even where an ALJ has failed

to develop an adequate record, reversal is not warranted unless the claimant shows he was prejudiced

as a result. Kane v. Heckler, 731 F.2d 1216, 1220 (5th Cir. 1984). “]He] must show that, had the


                                                   5
         Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 6 of 7 PageID #: 712




ALJ done his duty, [he] could and would have adduced evidence that might have altered the result.”

Kane, 731 F.2d at 1220.

        The plaintiff based her request for a CE – and bases her argument of error on appeal -- on her

contention that the record lacks sufficient evidence from the relevant time period to enable the ALJ to

make a decision. However, in denying the request for a CE, the ALJ disagreed with this contention,

pointing out the number of medical exhibits that pertain to the relevant time period. This was not an

abuse of discretion, and in any event the plaintiff has not shown what evidence she would have

adduced that might have altered the result.

        Finally, the plaintiff argues the ALJ erroneously pointed out the plaintiff’s failure to pursue

prescribed treatment – physical therapy – without considering the plaintiff’s lack of resources as a

reason for not following the prescribed treatment. The plaintiff refers to instances in the record where

she indicated she has no medical insurance and cannot afford certain treatments. In support, she cites

Lovelace v. Bowen, in which the Fifth Circuit stated that while a medical condition that can reasonably

be remedied by treatment is not disabling, if “the claimant cannot afford the prescribed treatment or

medicine, and can find no way to obtain it, ‘the condition that is disabling in fact continues to be

disabling in law.’” 813 F.2d 55, 59 (5th Cir. 1987) (quoting Taylor v. Bowen, 782 F.2d 1294, 1298

(5th Cir. 1986)). However, as the Commissioner points out, there is no evidence in the record of the

plaintiff’s inability to obtain the prescribed physical therapy at little or no cost. Moreover, the

Lovelace claimant had a disabling condition which the ALJ found could be remediated and thus did

not support a finding of disability. 813 F.2d at 59. The Fifth Circuit has distinguished Lovelace and

Bowen from cases where, as here, the ALJ relied upon the lack of treatment as an indication there is

no disabling condition. Villa v. Sullivan, 895 F.2d 1019, 1024 (5th Cir. 1990). The ALJ in this case


                                                     6
           Case: 4:20-cv-00147-RP Doc #: 22 Filed: 09/15/21 7 of 7 PageID #: 713




committed no error in mentioning the plaintiff’s apparent failure to pursue the prescribed physical

therapy.

       For these reasons and for those announced on the record at the conclusion of oral

argument, the court finds the Commissioner’s decision is supported by substantial evidence, and

it is AFFIRMED.

       SO ORDERED, this the 15th day of September, 2021.

                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE




                                                   7
